In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00177-CR

______________________________



HEMIR FRUTIZ, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 209th Judicial District Court

Harris County, Texas

Trial Court No. 902984







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Hemir Frutiz was convicted in the 209th Judicial District Court of Harris County, Texas, of
the offense of possession of cocaine, between four and 200 grams.  Pursuant to a written plea
bargaining agreement which was followed by the court, Frutiz pleaded guilty to a second-degree
felony.  Frutiz was sentenced to three years' imprisonment, as provided by the plea bargaining
agreement.  He was represented by retained counsel at trial.  
	Frutiz filed a pro se Notice of Appeal, which states only that he wishes to appeal from his
conviction.  The Notice of Appeal does not contain the statements that Tex. R. App. P. 25.2(b)(3)
requires in order to vest jurisdiction in this court over an appeal from a conviction pursuant to a plea
bargaining agreement which was followed by the court. 
	When an appellant fails to comply with the extra-notice requirements of Rule 25.2(b), the
courts of appeals lack jurisdiction to consider the appeal, even for voluntariness issues.  Cooper v.
State, 45 S.W.3d 77, 78 (Tex. Crim. App. 2001).  The Notice of Appeal in this case does not specify
that the appeal is for a jurisdictional defect, it does not specify that the substance of the appeal was
raised by written motion and ruled on before trial,  and it does not state that the trial court granted
permission to appeal.  It is merely a general notice of appeal, and it is therefore insufficient to confer
jurisdiction on this court.  See Tex. R. App. P. 25.2(b)(3); Johnson v. State, Nos. 0956-01, 0957-01,
2002 WL 31018589, at *2 (Tex. Crim. App. Sept. 11, 2002); Whitt v. State, 45 S.W.3d 274, 275
(Tex. App.-Austin 2001, no pet.).
	Absent appellate jurisdiction, we can take no action other than to dismiss the appeal.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
523-25 (Tex. Crim. App. 1996).  
	We dismiss the appeal for want of jurisdiction. 



						Ben Z. Grant
						Justice

Date Submitted:	December 2, 2002
Date Decided:		December 3, 2002

Do Not Publish	

lse" UnhideWhenUsed="false" Name="Placeholder Text"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-11-00078-CR
                                                ______________________________
 
 
 
                                                         IN
RE:  BOBBY YATES
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Bobby Yates filed a petition for
writ of mandamus in which he asked this Court to order the 6th Judicial District
Court of Lamar County to withdraw a gag order entered in connection with an
underlying sexual assault case, and also to direct that court to withdraw its
denial of his motion for continuance.  We
have received a response from the trial judge, with copies of orders attached
which rescind the gag order in its entirety and grant a continuance so that a
newly retained attorney can represent Yates at trial.  The issues raised by the mandamus are
therefore moot.
            We deny the petition for writ of mandamus.
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          April 25, 2011
Date
Decided:             April 26, 2011
 
Do
Not Publish